Title: To George Washington from Benjamin Lincoln, 20 December 1788
From: Lincoln, Benjamin
To: Washington, George

 

My dear General
Boston Decr 20th 1788

I have been honour with the receipt of your two favors Octr— and the 14th Ulto—The information conveyed by them is pleasing and interesting it at once relieved my mind from a state of painful anxiety and impressed in its stead sensations the most agreeable.
Last Thursday our votes were given in for representatives and for electors of President and vice President Mr Ames is probably chosen for this district, He was an active member in our convention and has always distinguished himself as an honest good man—I can hardly guess who will represent any of the other districts, excepting the western one which I think will be represented by Mr Sedgwick The majority however I am confident will be good members—There was great exertions made for Mr Samuel Adams—he would probably have carried the vote could the people have been persuaded that he was in heart a federalist—Our Senators are federal indeed Mr Strong & Mr Dalton.
By one of the inclosed papers your Excellency will learn some of the exertions which have been made for Mr Adams and by the other how far in many towns they succeeded In about one week we shall be able to determine more fully who will represent us and who will be our electors as soon as these events shall take place I will do myself the pleasure of communicating such things as may be worthy your notice. With the highest esteem I have the honour of being my dear General your Excellencys most obedent servant

B. Lincoln

